Appellant was convicted of the theft of a yearling, and sentenced to two years confinement in the penitentiary, from which he appeals. There are no bills of exception in the record. The only questions raised in the case are, first, the sufficiency of the evidence; second, the charge of the court, to the effect that one falsely claiming to own a certain yearling on the range, which he points out and sells to another, *Page 80 
who in good faith appropriates it, is as guilty of theft as if he had first taken possession of it and sold it. As to the first ground, the eviclearly supports the verdict. As to the charge complained of, it is the law. Doss' case, 21 Texas Cr. App., 505; Williams v. The State, 24 Texas Cr. App., 17; Minter v. The State, 26 Texas Cr. App., 217; Harris v. The State, 29 Texas Cr. App., 101. The judgment is affirmed.
Affirmed.
Judges all present and concurring.